      Case 8:19-cv-02824-CEH-JSS Document 1 Filed 11/15/19 Page 1 of 4 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

KATHERINE CACCIAVILLANI,

        Plaintiff,

vs.                                                    CASE NO.:

MADEMLI BOUTIQUE LLC,
MOD TRIBE BOUTIQUE LLC,
NATASHA CROWE, Individually,
and STEWART CROWE, Individually,

      Defendants.
_______________________________________/

                                            COMPLAINT

        Plaintiff, KATHERINE CACCIAVILLANI, by and through her undersigned counsel, sues the

Defendants, MADEMLI BOUTIQUE LLC, a Florida Limited Liability Company, MOD TRIBE

BOUTIQUE LLC, a Florida Limited Liability Company, NATASHA CROWE, Individually, and

STEWART CROWE, Individually, and alleges as follows:

                                   JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq.

        2.      Venue lies within United States District Court for the Middle District of Florida, Tampa

Division because a substantial part of the events giving rise to this claim occurred in this Judicial

District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                               PARTIES

        3.      Plaintiff, KATHERINE CACCIAVILLANI at all times material and worked for

Defendants in this Juridical District during the applicable statute of limitations.

        4.      Defendant, MADEMLI BOUTIQUE LLC, is a Florida Limited Liability Company
   Case 8:19-cv-02824-CEH-JSS Document 1 Filed 11/15/19 Page 2 of 4 PageID 2




authorized and doing business in this Judicial District.

       5.       Defendant, MOD TRIBE BOUTIQUE LLC, is a Florida Limited Liability Company

authorized and doing business in this Judicial District.

       6.       At all times material hereto Defendant, NATASHA CROWE, Individually, was an

officer of the Defendant Corporation and had direct responsibility and control over the compensation

paid to employees of the organization.

       7.       At all times material hereto Defendant, STEWART CROWE, Individually, was an

officer of the Defendant Corporation and had direct responsibility and control over the compensation

paid to employees of the organization.

       8.       Defendants are an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

       9.       Defendants are joint employers and/or an integrated enterprise/single employer.

       10.      Plaintiffs were employees of Defendants pursuant to 29 U.S.C. § 203(e)(l), Defendants

were Plaintiffs’ employer within the meaning of 29 U.S.C. § 203(d), and Defendants employed

Plaintiffs within the meaning of 29 U.S.C. § 203(g).

                                    FACTUAL ALLEGATIONS

       11.      In approximately November 2017, Plaintiff, Katherine Cacciavillani, began working

for Defendant, Mod Tribe Boutique, LLC, co-owned by Defendant Natasha Crowe with Carina Sykes.

       12.      On or about October 1, 2018, Plaintiff began working for Defendants, Mademli

Boutique LLC, Natasha Crowe, Individually, and Stewart Crowe, Individually, as a non-exempt

employee.

       13.      Plaintiff worked in excess of 40 hours per work week at both Mod Tribe Boutique,

LLC and Mademli Boutique, LLC. for which she was not compensated by Defendants at a rate of time

and one half her regular hourly rate.
    Case 8:19-cv-02824-CEH-JSS Document 1 Filed 11/15/19 Page 3 of 4 PageID 3




                                              COUNT I
                                 (Fair Labor Standard Act - Overtime)

           14.    Plaintiff realleges paragraphs one (1) through thirteen (13) as though set forth fully

herein.

           15.    The employment of Plaintiff provided for a forty (40) hour work week but throughout

her respective employment Plaintiff was required to work and did work a substantial number of hours

in excess of forty (40) hours per work week.

           16.    At all times material, Defendants failed to comply with 29 U.S.C. § 201 et seq., in that

Plaintiff worked for Defendants in excess of the maximum hours provided by law, but no provision

was made by Defendants to compensate Plaintiff at the rate of time and one-half her regular rate of

pay for the hours worked over forty (40) in a work week.

           17.    Defendants’ failure to pay Plaintiff the required overtime pay was intentional and

willful.

           18.    As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of this matter.

           WHEREFORE, Plaintiff, Katherine Cacciavillani, respectfully requests all legal and equitable

relief allowed by law including judgment against Defendants, Mademli Boutique LLC, Mod Tribe

Boutique LLC, Natasha Crowe, Individually, and Stewart Crowe, Individually, for overtime

compensation, liquidated damages, prejudgment interest; payment of reasonable attorneys' fees and

costs incurred in the prosecution of this claim and equitable relief declaring and mandating the

cessation of Defendants’ unlawful pay policy and such other relief as the court may deem just and

proper.
  Case 8:19-cv-02824-CEH-JSS Document 1 Filed 11/15/19 Page 4 of 4 PageID 4




                                 DEMAND FOR JURY TRIAL

     19.    Plaintiff requests a jury trial on all issues so triable.

Dated this 15th day of November, 2019.


                                               FLORIN, GRAY, BOUZAS, OWENS, LLC

                                               /s/ Miguel Bouzas
                                               MIGUEL BOUZAS, ESQUIRE
                                               Florida Bar No.: 48943
                                               miguel@fgbolaw.com
                                               Secondary: gina@fgbolaw.com
                                               WOLFGANG M. FLORIN, ESQUIRE
                                               Florida Bar No.: 907804
                                               wolfgang@fgbolaw.com
                                               16524 Pointe Village Drive, Suite 100
                                               Lutz, FL 33558
                                               Telephone (727) 254-5255
                                               Facsimile (727) 483-7942

                                               Attorneys for Plaintiff
